IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 42761

STATE OF IDAHO,                                   )    2015 Unpublished Opinion No. 703
                                                  )
          Plaintiff-Respondent,                   )    Filed: November 10, 2015
                                                  )
v.                                                )    Stephen W. Kenyon, Clerk
                                                  )
MATTHEW R. KENT,                                  )    THIS IS AN UNPUBLISHED
                                                  )    OPINION AND SHALL NOT
          Defendant-Appellant.                    )    BE CITED AS AUTHORITY
                                                  )

          Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
          County. Hon. Thomas F. Neville, District Judge.

          Order denying motion to suppress, affirmed.

          Sara B. Thomas, State Appellate Public Defender; Eric D. Fredericksen, Deputy
          Appellate Public Defender, Boise, for appellant.

          Hon. Lawrence G. Wasden, Attorney General; Nicole L. Schafer, Deputy
          Attorney General, Boise, for respondent.
                    ________________________________________________

GRATTON, Judge
          Matthew R. Kent appeals from the district court’s denial of his motion to suppress. We
affirm.
                                                  I.
                       FACTUAL AND PROCEDURAL BACKGROUND
          Kent was stopped for following too closely and having a loud exhaust. The officer
approached the passenger side of Kent’s vehicle and requested his driver’s license, registration,
and proof of insurance. Kent was initially unable to locate the documents, appeared jittery, and
was having trouble focusing. When Kent leaned over to check his glove box for his paperwork,
the officer noticed the smell of marijuana emanating from the vehicle. He asked if Kent had
marijuana in the vehicle, and Kent replied in the negative.           The officer checked Kent’s
information and all documents were valid, and there were no warrants for Kent’s arrest. The


                                                  1
officer then called for an assist unit because he intended to search Kent’s vehicle. No search
warrant was ever issued. Kent was removed from his vehicle and his person was searched. Kent
then relayed that he had not used marijuana in over a year. Kent was then placed in the back of a
patrol vehicle while his vehicle was searched. The search yielded drug paraphernalia and
methamphetamine.
       Kent was charged with possession of methamphetamine, with a sentence enhancement
for a prior possession conviction, and possession of paraphernalia. Kent filed a motion to
suppress, asserting that his investigatory detention was impermissibly extended longer than
necessary to effectuate the stop, and that any probable cause that existed at the time of the initial
stop dissipated when marijuana was not found within the glove box. An evidentiary hearing was
held and the district court denied Kent’s motion to suppress. Kent entered a conditional guilty
plea to possession of a controlled substance, with an enhancement for a prior possession
conviction, reserving his right to appeal the denial of his suppression motion. Kent timely
appeals.
                                                 II.
                                           ANALYSIS
       Kent asserts that the district court erred by denying his motion to suppress. The standard
of review of a suppression motion is bifurcated. When a decision on a motion to suppress is
challenged, we accept the trial court’s findings of fact that are supported by substantial evidence,
but we freely review the application of constitutional principles to the facts as found. State v.
Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a suppression hearing,
the power to assess the credibility of witnesses, resolve factual conflicts, weigh evidence, and
draw factual inferences is vested in the trial court. State v. Valdez-Molina, 127 Idaho 102, 106,
897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d 659, 662 (Ct. App.
1999). The trial court denied Kent’s motion to suppress, finding that the traffic stop of Kent was
permissibly expanded when the officer smelled marijuana emanating from inside the vehicle.
       Under the Fourth Amendment, an officer may stop a vehicle to investigate possible
criminal behavior if there is a reasonable and articulable suspicion that the vehicle is being
driven contrary to traffic laws. United States v. Cortez, 449 U.S. 411, 417 (1981); State v.
Flowers, 131 Idaho 205, 208, 953 P.2d 645, 648 (Ct. App. 1998). The reasonableness of the
suspicion must be evaluated upon the totality of the circumstances at the time of the stop. State

                                                       2
v. Ferreira, 133 Idaho 474, 483, 988 P.2d 700, 709 (Ct. App. 1999). The reasonable suspicion
standard requires less than probable cause but more than mere speculation or instinct on the part
of the officer. Id. An officer may draw reasonable inferences from the facts in his or her
possession, and those inferences may be drawn from the officer’s experience and law
enforcement training. State v. Montague, 114 Idaho 319, 321, 756 P.2d 1083, 1085 (Ct. App.
1988). The purpose of a stop and the length of the stop to effectuate its purpose are not fixed at
the time of initiation because the officer’s observations may give rise to a legitimate reason for
further investigation. State v. Sheldon, 139 Idaho 980, 984, 88 P.3d 1220, 1224 (Ct. App. 2003);
State v. Myers, 118 Idaho 608, 613, 798 P.2d 453, 458 (Ct. App. 1990).
       Warrantless searches are presumed to be unreasonable and therefore violative of the
Fourth Amendment. State v. Weaver, 127 Idaho 288, 290, 900 P.2d 196, 198 (1995). The State
may overcome this presumption by demonstrating that a warrantless search either fell within a
well-recognized exception to the warrant requirement, or was otherwise reasonable under the
circumstances. Id. Pursuant to the automobile exception, a warrantless search of a vehicle is
authorized when there is probable cause to believe the vehicle contains contraband or evidence
of criminal activity. United States v. Ross, 456 U.S. 798, 824 (1982); State v. Smith, 152 Idaho
115, 120, 266 P.3d 1220, 1225 (Ct. App. 2011). “Probable cause is established if the facts
available to the officer at the time of the search would warrant a person of reasonable caution in
the belief that the area or items to be searched contained contraband or evidence of a crime.”
State v. Yeoumans, 144 Idaho 871, 873, 172 P.3d 1146, 1148 (Ct. App. 2007).
       The district court found that the scope of the traffic stop was not impermissibly extended
because the distinctive smell of marijuana emanating from Kent’s vehicle provided the officer
with probable cause to search the vehicle for marijuana pursuant to the automobile exception.
Here, the officer’s detection of the smell of marijuana occurred while the officer had reasonable
suspicion for the traffic stop based upon the traffic violation. While conducting duties within the
scope of the purpose for the original stop--requesting Kent’s driver’s license and proof of
insurance--the officer noticed that Kent was jittery and was having a hard time focusing. Then,
while Kent was searching for his proof of insurance in the glove box, the officer smelled
marijuana. Probable cause for a search is established when a trained officer detects the smell of
marijuana in a vehicle. State v. Gonzales, 117 Idaho 518, 519, 789 P.2d 206, 207 (Ct. App.



                                                    3
1990).1 The probable cause developed by the odor of marijuana did not limit the search to any
specific area of Kent’s vehicle, but instead gave the officer the right to search every part of the
vehicle that may conceal marijuana. Ross, 456 U.S. at 825; State v. Anderson, 154 Idaho 703,
706-708, 302 P.3d 328, 331-333 (2012); State v. Murphy, 129 Idaho 861, 864, 934 P.2d 34, 37
(Ct. App. 1997); Gonzales, 117 Idaho at 520, 789 P.2d at 208.
       While the district court determined that the officer first smelled marijuana when Kent
searched in the glove box, there was no finding that the smell of marijuana was emanating from
the glove box. Kent’s implied argument that the smell of marijuana came from the glove box is
not supported by the factual findings of the district court. Instead, the district court specifically
found that the officer smelled the odor of marijuana emanating from inside Kent’s vehicle. The
closeness in temporal proximity between the officer smelling marijuana and Kent opening the
glove box does not mean that the smell came from the glove box. Probable cause existed to
justify a search of the vehicle and its contents that may conceal marijuana. Ross, 456 U.S. at
825; Murphy, 129 Idaho at 864, 934 P.2d at 37. Kent has demonstrated no legal or factual basis
to support his contention that the officer had probable cause to search only a localized area of the
vehicle. Because the officer developed probable cause to search for marijuana during the
investigatory detention, he developed probable cause to search every part of the vehicle that may
conceal marijuana.
                                                III.
                                         CONCLUSION
       The smell of marijuana emanating from Kent’s vehicle gave the officer probable cause to
believe that he would find evidence of a crime or contraband in the vehicle. The officer had
probable cause to extend the stop and search every part of the vehicle that may have contained
marijuana. The district court’s order denying Kent’s motion to suppress is affirmed.
       Chief Judge MELANSON and Judge HUSKEY CONCUR.




1
        “The smell of marijuana alone can satisfy the probable cause requirement for a
warrantless search.” State v. Gonzales, 117 Idaho 518, 519, 789 P.2d 206, 207 (Ct. App. 1990)
(citation omitted).
                                                       4